Title: James Madison to A. M. Green, 13 January 1834
From: Madison, James
To: Green, A. M.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 13th. 1834.
                            
                        
                        I recd. your letter of the 11th. enclosing the Memorial now returned of Francis Taylor to the Virginia House
                            of Delegates in 17.85. I should be sorry that the Reps. of Colo. Taylor should fail in a claim, if just in itself, from a
                            want of regular proof to the fact, "that he considered himself and the Officers who retired with him, as having been
                            raised on Continental Establishment" but my memory after such a lapse of time, does not retain a knowledge which I may
                            have had on the subject: What I can say, is, that Colo Taylor was among the earliest and most zealous in bearing
                            arms in the Revolutionary cause of his Country; That he was always regarded among those who best knew him, as
                            characteristically exact on points of integrity and veracity; and that every confidence is due to the
                            sincerity of statements made by himself. With friendly respects
                        
                            
                                James Madison
                            
                        
                    